NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
               ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                       EFRAIN SERRANO, Petitioner.

                         No. 1 CA-CR 13-0138 PRPC
                             FILED 06-10-2014


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2006-166875-001
                  The Honorable Connie Contes, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane M. Meloche
Counsel for Respondent


Efrain Serrano, Florence
Petitioner Pro Se


                       MEMORANDUM DECISION

Presiding Judge Randall M. Howe delivered the decision of the Court, in
which Judge Michael J. Brown and Judge Jon W. Thompson joined.
                            STATE v. SERRANO
                            Decision of the Court

H O W E , Judge:

¶1           Petitioner Efrain Serrano petitions this Court for review from
the dismissal of his petition for post-conviction relief. The Court has
considered the petition for review and, for the reasons stated, grant
review and deny relief.

¶2             Serrano pled guilty to attempted kidnapping and two counts
of attempted molestation of a child. The trial court sentenced him to
fifteen years’ imprisonment for attempted kidnapping and placed him on
lifetime probation for each count of attempted molestation. Serrano now
seeks review of the summary dismissal of a pleading the trial court treated
as his second petition for post-conviction relief. We have jurisdiction
pursuant to Arizona Rule of Criminal Procedure 32.9(c).

¶3             Serrano argues his convictions and sentences for two counts
of attempted molestation of a child violated the prohibitions against
double jeopardy. We deny relief because Serrano could have raised this
issue in his first petition for post-conviction relief. Any claim a defendant
could have raised in an earlier post-conviction relief proceeding is
precluded. Ariz. R. Crim. P. 32.2(a). None of the exceptions under Rule
32.2(b) apply.

¶4              While the petition for review arguably presents additional
issues, Serrano did not raise those issues in the petition for post-conviction
relief he filed below. A petition for review may not present issues not first
presented to the trial court. State v. Bortz, 169 Ariz. 575, 577, 821 P.2d 236,
238 (App. 1991); Ariz. R. Crim. P. 32.9(c)(1)(ii).

¶5            We grant review and deny relief.




                                     :gsh



                                      2